Mr. Justice Gordon
delivered the opinion of the court, May 24th 1875.
Under the provisions of the Act of the General Assembly of 1873, the bridge in question, over the Juniata river, was erected at the joint expense of Dauphin and Perry counties, and was fully completed, except that the space between the wing-walls, on the Perry county side of the river, was not filled in with earth or other material, so as to make the approach to the main superstructure possible. The question presented, in the case stated, for the solution of the court below, was whether the township or county was liable for the expense of this filling, so as to make the bridge accessible to the public, for whose convenience it was erected. The learned judge below held that this liability rested upon the township ; and this on the ground that the wing-walls and earth filling were not technically part of the bridge proper, but rather part of the road leading thereto. We cannot subscribe to this doctrine. • That the approach to a bridge is part of the highway is doubtless true, but so, also, is the bridge itself; and as the construction of this part of the highway is too expensive for the township to bear, therefore it is imposed on the county. The design of bridging is to provide a safe and convenient passage for the public over some stream or ravine, but no such passage'is afforded when the structure cannot be approached. Can a house be said to be finished until there are steps up to its doors or stairs to its chambers? And how can a bridge be said to be completed without the proper means of access ? Certainly this is so necessary to its use, that without it, the structure is a vain thing; utterly useless and of no account. The bridge is incomplete until everything necessary for its proper use has been supplied, and every such necessary appliance is part of the bridge. When, therefore, the Act of Assembly directed the counties of Dauphin and Perry to build this bridge over the Juniata, it meant that these two counties without the aid of the townships should provide a safe and convenient passage or highway over that river, and not merely that they should set up a structure which the public could not reach.
The judgment is reversed, and judgment is now entered on the case stated, in favor of the township of Penn, and against the county of Perry, for the costs of this case, and it is ordered that the record be remitted to the court below for execution.